Citation Nr: 1502678	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for a low back disorder has been received.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1977 to July 2002 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), to include active duty from January 1991 to March 1991 and confirmed annual training from June 1, 1996 to June 15, 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky where the RO declined reopening the claim finding no new and material evidence had been submitted.  The RO later reopened the claim and denied it on the merits in an October 2012 Statement of the Case (SOC).

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran had a hearing before the Board in October 2014 and the transcript is of record.

The merits of the issue seeking entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The RO will notify the Veteran if further action is required on his part.





FINDINGS OF FACT

1. The Veteran's left ankle claim was denied in August 2007 and October 2007 rating decisions finding no current diagnosis of a low back disorder; the Veteran did not appeal the October 2007 decision nor was any new and material evidence submitted within the appeal period.
 
2.  Evidence received since the October 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied the claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since October 1991, and the left ankle claim is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.
New and Material Evidence (Low Back Disorder)

The Veteran's claim seeking entitlement to service connection for a low back disorder was first denied by the RO in August 2007 finding no medical evidence of a current diagnosis of the low back.  New evidence was received during the appellate time frame, and the denial was confirmed and continued in an October 2007 rating decision.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the October 2007 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

As an aside, the Board notes the Veteran's claim was next denied by a July 2010 rating decision finding no new and material evidence had been submitted sufficient to reopen the claim.  At that time, the Veteran had submitted a private opinion dated June 2010, but the rating decision did not address or otherwise mention the private opinion.  The Veteran did not appeal the decision, but in July 2011, still within the one year appellate time frame, he asked for the RO to reconsider his claim with consideration of the June 2010 private medical opinion, which was not addressed in the prior denial.  The RO issued a new rating decision dated January 2012 continuing the denial.  At that time, the RO considered the June 2010 private opinion and found it less persuasive than the other medical evidence.  The Veteran promptly appealed the matter, which is now properly before the Board.

Although the Veteran did not specifically appeal the July 2010 rating decision, the Board finds the June 2010 private medical opinion was not likely received by the RO until after the July 2010 rating decision was issued.  Additionally, the Veteran submitted a statement within the one year appellate time frame referencing a current diagnosis rendered by a private physician.  For these reasons, the Board finds the July 2010 rating decision is not final.  See 38 C.F.R. § 3.156(b).  Thus the last final decision here is an October 2007 rating decision.

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 2007 denial, the record contained the Veteran's service treatment records, which confirmed an injury in June 1996 during his annual training in the Army National Guard.  At that time, the Veteran stepped in a hole and complained of left leg pain.  He was initially treated for a pulled muscle in the left leg, but the pain persisted for several weeks, to include complaints of radicular pain into the lower extremity from the buttocks.  In June 26, 1996 he was diagnosed with sciatica of the left leg.  The Veteran was approved for physical therapy for four months.  Within the physical therapy records, starting in July 1996, the Veteran also complained of low back pain.  A November 1999 record also notes back pain.  Records were otherwise silent with regard to the low back at the time of the 2007 denial.

Again, the October 2007 rating decision denied the Veteran's claim finding no evidence of a current chronic low back disorder.  Since the 2007 rating decision, the new evidence includes VA outpatient treatment records through October 2014, several VA examinations dated in 2008, 2011, 2013, and 2014, a VA medical opinion by a neurosurgeon dated October 2011, and two private opinions dated June 2010 and November 2012.  The Veteran also submitted additional statements from himself, his spouse, and his sister who is also a registered nurse at the VA medical center.

The new evidence contains conflicting medical evidence as to whether the Veteran has a current low back disability and, if so, whether the disability is related to his military service.  At least one medical record, however, indicates both a current diagnosis and a nexus to service.  The Veteran's private neurosurgeon, Dr. Tibbs, indicates in a June 2010 statement that the Veteran has degenerative disc disease of the lumbar spine that "by history was triggered by his injury in the military."

Although not dispositive, the private statement is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted and the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disorder is reopened, and to that extent, the appeal is granted.


REMAND

The Veteran claims he has a chronic low back disorder as a result of a June 1996 injury occurring during his annual training in the Army National Guard.  His military records confirm the Veteran was injured on June 6, 1996 while on ACDUTRA after stepping in a hole or uneven terrain.  He indicates at that time he believed the injury was to his left leg because he had radiating pain down his left lower extremity, but it became apparent shortly after that the injury was really to his low back.  

At the time of the June 1996 injury the Veteran was treated for muscle strain to his left leg.  A June 26, 1996 record further notes treatment for "left sciatica," noting negative x-rays of the hip and femur.  A July 3, 1996 record notes "pain along the left ilio-tibial band."  When the pain persisted, the Veteran was approved for four months of physical therapy.  The physical therapy records starting in July 1996 note complaints of both left leg pain and low back pain.  Indeed, the physical therapist used diagnostic codes relating to "sprain, lumbar region" and "radicular pain, lower limb thoracic/lumbar" in billing the insurance company for the treatment.  After physical therapy, there is one additional notation of back pain dated in 1999, but the medical records are largely silent as to anything related to the low back until 2010.  

Since the 1996 injury, there is conflicting evidence in the claims folder over whether the Veteran currently has a diagnosable low back disorder and, if so, whether the diagnosis is related to the 1996 injury.  The Veteran has been afforded numerous VA examinations in 2008, 2011, 2013, and 2014 where none of these examiners could find diagnostic or otherwise objective evidence of a current lumbar spine diagnosis.  As an aside, these examiners also found a nexus to service unlikely since the 1996 injury was to the left leg and not the back.  The Board finds the nexus opinions found in the VA examinations to be based on an inaccurate understanding of the facts.  As noted above, there is some indication that the Veteran complained of low back pain and low back involvement after the June 1996 injury, significantly during physical therapy. 

With regard to current diagnosis the VA examination reports are consistent.  All examiners reference physical examination findings and EMG, MRI, and/or X-ray findings which are silent as to any significant abnormality.  No VA examiner could confirm a current low back diagnosis.  These examiners include orthopedic and neurological specialties.  The examination findings are consistent with the Veteran's VA outpatient treatment records.

In contrast, the Veteran submitted private opinions confirming a current low back diagnosis and nexus to service.  In June 2010, the Veteran submitted a private opinion from Dr. Tibbs, a private neurosurgeon.   Apparently, Dr. Tibbs had previously performed surgery on the Veteran's cervical spine.  With regard to the lumbar spine, Dr. Tibbs indicated MRI findings of mild to moderate degenerative disc disease of the lumbar spine, but with no disk herniation or nerve entrapment.  Indeed, on examination other than subjective complaints of pain and tenderness, Dr. Tibbs found no abnormality of the spine, reflexes, sensory testing, or straight leg raise testing.  Even so, Dr. Tibbs opined that his back pain and sciatica symptoms are consistent with a mild to moderate degenerative disk disease "that by history was triggered by his injury in the military."  Other than noting a 1996 in-service injury, Dr. Tibbs does not elaborate regarding the injury or otherwise indicate military records were reviewed.  Rather, it appears the opinion is based on the Veteran's reported history.  

The Veteran's regular treating physician, Dr. Howard, agreed with Dr. Tibbs' findings in a November 2012 statement.  Therein, based on Dr. Howard's review of medical records from Dr. Tibbs, the Veteran's military medical records from his injury in 1996, and his own medical records of the Veteran's treatment, Dr. Howard agreed that the Veteran's 1996 back injury "is a significant cause" of the Veteran's currently lumbar pain and radicular symptoms.  Dr. Howard then references a March 2010 private treatment record where he previously documented "the mechanism of injury as described in the medical record could be consistent with a lumbar injury as well as a left lower extremity injury." 

In attempt to reconcile the conflicting opinions of record, VA obtained a medical opinion from a VA board certified neurological and spine surgeon in December 2011.  Therein, the examiner explained that the notion of a "normal" MRI includes any minor findings consistent with the regular aging process.  Thus, a "normal" MRI of a 20 year old will look different that a "normal" MRI of a 50 year old.  Taking into account the Veteran's age, the examiner agreed with the VA radiologist that the March 2011 MRI is a "normal study" for the Veteran's age.  "In fact it is a very normal study and the lumbar discs are very normal and show no sign of past injury."    
The examiner did not reconcile the findings of the March 2011 MRI report with whatever MRI report Dr. Tibbs relied upon because it does not appear the private report is in the claims folder.  In fact, both private opinions of record are based on private treatment records and diagnostic testing not currently in the claims folder.  The RO/AMC must make efforts to obtain these private treatment records, to include the MRI report relied upon by Dr. Tibbs and the March 2010 record referenced by Dr. Howard.  The RO/AMC should also take this opportunity to obtain recent VA outpatient treatment records from October 2014 to the present.

After these records are obtained, a new VA examination and opinion is necessary to resolve whether the Veteran has a current lumbar spine diagnosis and whether any such diagnosis is related to the June 1996 military injury. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal.  Ask the Veteran to provide release forms to obtain private treatment records from Dr. Tibbs, Dr. Howard, and any other private treating provider, to include the MRI relied upon by Dr. Tibbs in the June 2010 opinion and the March 2010 treatment record referenced by Dr. Howard.  Thereafter, attempts should be made to obtain any records identified.  With regard to the private treatment records, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private medical records are identified but not obtained, then the RO/AMC should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated. 

2.  Obtain VA treatment records for the Veteran dated from October 2014 to the present.  All attempts to obtain these records must be associated with the claims file.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with a neurosurgeon or orthopedic surgeon to determine what, if any, disabilities of the low back currently exists or has existed at any point during the pendency of the claim.  The examiner is asked to complete any diagnostic testing deemed necessary to render a diagnosis, to include MRI and/or X-ray of the lumbar spine.  

If a disability is diagnosed or was present at any point during the claim period, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability began in service, was caused by service, or is otherwise related to service in light of his June 1996 injury during a period of ACDUTRA.

If a disability is not diagnosed or was not found present at any point during the claim period, the examiner is requested to reconcile to conflicting medical opinions of record, notably the June 2010 opinion by Dr. Tibbs indicating MRI evidence of degenerative disc disease of the lumbar spine, the November 2012 opinion by Dr. Howard, the October 2011 opinion by VA neurosurgeon, and VA examinations conducted in 2008, 2011, 2013, and 2014 reflecting "normal" x-rays, MRIs, and EMG testing.

The claims folder must be reviewed by the examiner and the examiner is directed to consider military records documenting the injury on June 6, 1996 where the Veteran stepped in a hole, subsequent complaints of left leg pain and low back pain found in June 1996 treatment records and July 1996 physical therapy records, subsequent complaints of low back pain in November 1999, Dr. Tibbs' June 2010 opinion, Dr. Howard's November 2012 opinion, VA examinations dated in 2008, 2011, 2013, and 2014, and VA medical opinion dated October 2011 by VA Board certified neurosurgeon. The examiner is also directed to consider the Veteran's statements and statements made by his sister (a registered nurse) and his spouse of symptoms since service. 

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


